Exhibit 10.1

 

SECURITIES ASSIGNMENT AGREEMENT

 

This Securities Assignment Agreement (this “Assignment”), dated as of May 8,
2012, is made and entered into by and between Global Eagle Acquisition LLC, a
Delaware limited liability company (the “Seller”), and the party identified on
the signature page hereto (the “Buyer”).

 

WHEREAS, on the terms and subject to the conditions set forth in this
Assignment, the Seller wishes to assign an aggregate of 10,000 shares (the
“Shares”) of common stock (“Common Stock”) of Global Eagle Acquisition Corp.
(the “Company”) to the Buyer and the Buyer wishes to purchase the Shares from
the Seller.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Assignment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1 Assignment of Shares. Seller hereby assigns 10,000 Shares to the
Buyer, a portion of which (the “Buyer Earnout Shares”), shall be subject to
forfeiture by the Buyer in the event that the last sales price of the Company’s
stock does not equal or exceed $13.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period within 36 months following the
closing of the Company’s initial business combination (as described in the
Company’s registration statement on Form S-1, as amended (File Number
333-172267) (the “Registration Statement”)). The Buyer has paid to the Seller an
aggregate amount of One Hundred Thirteen Dollars ($113) (the “Purchase Price”),
in consideration of the assignment of the Shares.

 

Section 2 No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Assignment by such, nor the consummation or
performance by such party of any of transactions contemplated hereby, will with
or without notice or lapse of time, constitute, create or result in a breach or
violation of, default under, loss of benefit or right under or acceleration of
performance of any obligation required under any agreement to which it is a
party.

 

Section 3 Investment Representations. The Buyer represents and warrants as
follows: The Buyer hereby acknowledges that an investment in the Shares involves
certain significant risks. The Buyer has no need for liquidity in its investment
in the Shares for the foreseeable future and is able to bear the risk of that
investment for an indefinite period. The Buyer acknowledges and hereby agrees
that the Shares will not be transferable under any circumstances unless
registered by the Company in accordance with federal and state securities laws
or sold in compliance with an exemption under such laws and such transfer
complies with all applicable lock-up restrictions on the Buyer (as described in
the Registration Statement). The Buyer further understands that any certificates
evidencing the Shares bear a legend referring to the foregoing transfer
restrictions. The Buyer also acknowledges and hereby agrees that the Buyer shall
return to the Company for cancellation, at no cost, its Buyer Earnout Shares in
the event that the last sales price of the Company’s stock does not equal or
exceed $13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period within 36 months following the closing of the
Company’s initial business combination (as described in the Registration
Statement). The Shares are being acquired solely for the Buyer’s own account,
for investment purposes only, and are not being purchased with a view to or for
the resale, distribution, subdivision or fractionalization thereof; and the
Buyer has no present plans to enter into any contract, undertaking, agreement or
arrangement for such resale, distribution, subdivision or fractionalization. The
Buyer has been given the opportunity to (i) ask questions of and receive answers
from the Seller and the Company concerning the terms and conditions of the
Shares, and the business and financial condition of the Company and (ii) obtain
any additional information that the Seller possesses or can acquire without
unreasonable effort or expense that is necessary to assist the Buyer in
evaluating the advisability of the purchase of the Shares and an investment in
the Company. The Buyer is not relying on any oral representation made by any
person as to the Company or its operations, financial condition or prospects.
The Buyer is an “accredited investor” as defined in Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended.

 

 

 

 

Section 4 Miscellaneous. This Assignment, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Assignment may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Assignment may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto. Except as otherwise provided herein,
no party hereto may assign either this Assignment or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

[SIGNATURE PAGE FOLLOWS] 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth above. 



 

  GLOBAL EAGLE ACQUISITION LLC       By: /s/ James A. Graf       Name: James A.
Graf     Title:  Vice President

 

  BUYER:       /s/ Cole A. Sirucek     Name:  Cole A. Sirucek

  

[SECURITIES ASSIGNMENT AGREEMENT]

 



 

